Per Curiam.
*919Appellant Segwayne Goldson appeals his judgment of conviction and sentence for sexual battery with physical force likely to cause serious injury and sexual battery. His appointed appellate counsel filed an Anders brief.1 Thereafter, counsel was ordered to file a supplemental brief addressing three issues identified by this court as potentially meritorious. Consideration of the arguments raised on appeal as well as our independent review of the record and applicable law has revealed no reversible error in the circuit court's proceedings. Accordingly, the judgment of conviction and sentences are AFFIRMED .
Bilbrey, Winsor, and M.K. Thomas, JJ., concur.

See Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and In re Order of First Dist. Court of Appeal Regarding Brief Filed in Forrester v. State , 556 So.2d 1114 (Fla. 1990).